 



Exhibit 10 (g)
EXECUTION VERSION
AGREEMENT
     AGREEMENT, dated as of May 9, 2008, among DELPHI CORPORATION, a Delaware
corporation (the “Borrower”), a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, and the subsidiaries of the
Borrower signatory hereto (each a “Guarantor” and collectively the
“Guarantors”), each of which Guarantors is a debtor and debtor-in-possession in
a case pending under Chapter 11 of the Bankruptcy Code (the cases of the
Borrower and the Guarantors, each a “Case” and collectively, the “Cases”), and
GENERAL MOTORS CORPORATION (“GM”).
RECITALS:
     WHEREAS, on October 8, 2005, the Borrower and the Guarantors filed
voluntary petitions with the Bankruptcy Court initiating the Cases and have
continued in the possession of their assets and in the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
     WHEREAS, the Borrower, the Guarantors hereunder and certain financial
institutions from time to time party thereto (the “DIP Lenders”), JPMorgan Chase
Bank, N.A., as administrative agent for the DIP Lenders, and Citicorp USA, Inc.,
as syndication agent for certain DIP Lenders, have previously entered into that
certain Amended and Restated Revolving Credit, Term Loan and Guaranty Agreement,
dated as of November 20, 2007 (as such may be amended, modified, refinanced or
replaced from time to time, in each case, except upon the effectiveness of a
Reorganization Plan, the “DIP Credit Agreement”);
     WHEREAS, in connection with the Master Restructuring Agreement and the
Global Settlement Agreement, the Borrower has requested and, subject to the
terms and conditions set forth herein, GM has agreed, to make the accommodations
to the Borrower described in this Agreement, which accommodations relate to the
advances to the Borrower by GM, on a net basis, in anticipation of the
effectiveness of the Master Restructuring Agreement and the Global Settlement
Agreement; and
     WHEREAS, the Guarantors have agreed to guarantee the obligations of
Borrower hereunder.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Defined Terms. Capitalized terms that are not otherwise
defined herein shall have the meaning set forth in the DIP Credit Agreement,
including as set forth in Section 8.15.
     “Administrative Claims” shall have the meaning set forth in Section 2.11.
     “Advance” shall mean any Loans made pursuant to this Agreement on a single
date.
     “Advance Request” shall mean a written request executed and delivered by
the Borrower for an Advance in accordance with Section 2.02.
     “Affiliates” shall have the meaning set forth in the Global Settlement
Agreement.
     “Agreement” shall mean this Agreement, as it may be amended, supplemented
or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



     “Approval Order” shall have the meaning set forth in Section 4.01(d).
     “Availability Certificate” shall have the meaning set forth in Section
4.02(a).
     “Available Funds” shall mean, on any date of determination, the sum of
(i) all unrestricted cash and cash equivalents of the Borrower and the
Guarantors (as reflected on a consolidated balance sheet of the Borrower and the
Guarantors) plus (ii) the Available Amount (as defined under the DIP Credit
Agreement on the date hereof) plus (iii) the GM Prepayment Reserve (as defined
under the DIP Credit Agreement on the date hereof) plus (iv) on and after the
first date on which the Subsequent Tranche C Commitment becomes available to the
Borrower for borrowings under the DIP Credit Agreement in accordance with the
terms and conditions thereof, any unused portion of the Subsequent Tranche C
Commitment.
     “Borrower” shall have the meaning set forth in the preamble to this
Agreement.
     “Case” and “Cases” shall have the meaning set forth in the preamble to this
Agreement.
     “Commitment” shall mean the commitment of GM to make loans from time to
time (a) prior to June 1, 2008 in an aggregate outstanding principal amount not
to exceed $200,000,000, (b) from and after June 1, 2008 and prior to July 1,
2008 in an aggregate outstanding principal amount not to exceed $300,000,000 and
(c) from and after July 1, 2008 in an aggregate outstanding principal amount not
to exceed $650,000,000; provided, that, on and after the effectiveness of the
amendments to each of the Master Restructuring Agreement and the Global
Settlement Agreement referred to in Section 5.03, such Commitment shall be
permanently reduced from time to time by the aggregate amount paid by GM or its
Affiliates to or for the credit or the account of the Borrower or any Guarantor
from and after the Effective Date (whether through the exercise of the Set-Off
Right hereunder or otherwise paid in cash) under such agreements.
     “DIP Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.
     “DIP Extension Order” shall have the meaning set forth in Section 4.01(c).
     “DIP Lenders” shall have the meaning set forth in the recitals to this
Agreement.
     “DIP Termination Date” shall mean the date on which the commitments under
the DIP Credit Agreement have been terminated, the Borrower’s obligations
thereunder (other than contingent obligations for which no demand has been made)
have been paid in full and any outstanding Letters of Credit have been cash
collateralized or backstopped by other letters of credit in accordance with the
DIP Credit Agreement, whether pursuant to a Reorganization Plan or otherwise
(other than pursuant to a refinancing or replacement, except upon the
effectiveness of a Reorganization Plan, of the DIP Credit Agreement).
     “Effective Date” shall have the meaning set forth in Section 4.01.
     “Event of Default” shall have the meaning set forth in Section 6.01.
     “Excess Availability” shall have the meaning set forth in Section 2.09.
     “Existing Confirmed Plan” shall mean the First Amended Joint Plan of
Reorganization of the Borrower and certain affiliates, debtors and
debtors-in-possession, as modified, which was confirmed by order of the United
States Bankruptcy Court for the Southern District of New York entered
January 25, 2008 (docket no. 12359).

2



--------------------------------------------------------------------------------



 



     “Global Settlement Agreement” shall mean that certain settlement agreement
between the Borrower and GM dated September 6, 2007, as amended on December 7,
2007 and as further amended in accordance with Section 5.03.
     “GM” shall have the meaning set forth in the preamble to this Agreement.
     “GM-Related Parties” shall have the meaning set forth in the Global
Restructuring Agreement.
     “Guarantor” and “Guarantors” shall have the meaning set forth in the
preamble to this Agreement.
     “Indemnitee” shall have the meaning set forth in Section 8.04(b).
     “Interest Payment Date” shall mean the last day of each March, June,
September and December, commencing on September 30, 2008.
     “Loan” and “Loans” shall have the meaning set forth in Section 2.01(a).
     “Master Restructuring Agreement” shall mean that certain Master
Restructuring Agreement between the Borrower and GM dated September 6, 2007, as
amended on December 7, 2007 and as further amended in accordance with
Section 5.03.
     “Obligations” shall mean (a) the due and punctual payment of principal of
and interest on (subject to the provisos to Section 2.05(b)) the Loans and
(b) the due and punctual payment of all other present and future, fixed or
contingent, monetary obligations of the Borrower and the Guarantors to GM under
this Agreement.
     “Reorganization Plan” shall mean a chapter 11 plan of reorganization or
liquidation in any of the Cases.
     “Scheduled Termination Date” shall mean the earliest of (a) December 31,
2008, (b) the date on or after the effectiveness of the amendments to each of
the Master Restructuring Agreement and the Global Settlement Agreement referred
to in Section 5.03 on which GM or its Affiliates has paid (whether through the
exercise of the Set-Off Right hereunder or otherwise paid in cash) to or for the
credit or the account of the Borrower or any Guarantor from and after the
Effective Date an amount equal to or greater than $650,000,000 in the aggregate
under such agreements and (c) the date on which a Reorganization Plan becomes
effective.
     “Set-Off Right” shall mean the right of GM to set-off and apply any and all
indebtedness and other liabilities at any time owing by GM or its Affiliates to
or for the credit or the account of the Borrower or any Guarantor against any
and all of the Obligations of such Borrower or Guarantor then existing under
this Agreement in accordance with Section 6.01.
     “Specified Availability” shall mean, on any date of determination, the
amount by which the Available Funds is less than $500,000,000 on such date.
     “Termination Date” shall mean the earlier of the Scheduled Termination Date
and the date on which Obligations become due and payable in accordance with
Section 6.01.

3



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF ADVANCES
     Section 2.01. Commitment. GM agrees, on and after the Effective Date, and
upon the terms and subject to the conditions set forth herein, to make available
to the Borrower during the period commencing May 9, 2008 and ending on the
Termination Date, loans in an aggregate outstanding principal amount not to
exceed the Commitment (all such loans, collectively, the “Loans”), which Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, that (a) the amount of any Advance shall not exceed the
least of (i) the unused portion of the Commitment, (ii) without giving effect to
such Advance, the sum of (y) Specified Availability as of the close of business
on the Business Day immediately preceding the date of such Advance plus (z) the
amount, if any, necessary to round up to the nearest minimum or integral
multiple amount required by Section 2.02(a) and (iii) the aggregate amount
requested by the Borrower in the applicable Advance Request in accordance with
Section 2.02(a) and (b) the aggregate amount of all outstanding Loans shall not
exceed the Commitment. The Commitment shall terminate immediately and without
further action on the Termination Date.
     Section 2.02. Requests for Advances. To request an Advance of Loans, the
Borrower shall deliver an Advance Request to GM no later than 11:00 a.m., New
York City time, on the date that is three (3) Business Days before the date of
the proposed Advance; provided, that in any event, the Borrower shall deliver an
Advance Request to GM no later than 11:00 a.m., New York City time, on the date
that is five (5) Business Days before the date of the initial proposed Advance
hereunder. Such Advance Request shall be in a form reasonably acceptable to GM,
signed and certified by a Financial Officer of the Borrower and delivered in
accordance with the notice provisions set forth in Section 8.01; provided, that,
notwithstanding anything in Section 8.01 to the contrary, Advance Requests may
be delivered in .pdf or similar format by electronic mail; provided, further,
that there shall be no more than one (1) Advance in one (1) calendar week. Such
Advance Request shall specify the following information:
     (a) the aggregate amount of the requested Advance, which shall be in an
aggregate amount that is in an integral multiple of $5,000,000 and not less than
$10,000,000;
     (b) the amount of the Specified Availability as of the close of business on
the Business Day immediately preceding the date of such request and the
projected net use of cash through the date of the requested Advance and, in each
case, reflecting the calculation thereof;
     (c) the date of such Advance, which shall be a Business Day on or after
May 9, 2008; and
     (d) the initial Interest Period applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”
     (e) If no Interest Period is specified with respect to any portion of the
Loan, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
     Section 2.03. Funding of Advances. Upon satisfaction or waiver of the
conditions precedent specified herein, GM shall make the proceeds of the Loans
available to Borrower by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Borrower most recently
designated by it for such purpose by written notice to GM.
     Section 2.04. Interest Elections. Each Advance of Loans shall have an
initial Interest Period as specified in such Advance Request. Thereafter, the
Borrower may elect to continue such Advance and may elect Interest Periods
therefor, in accordance with the provisions set forth in Section 2.06(b),
(c) and (e) of

4



--------------------------------------------------------------------------------



 



the DIP Credit Agreement (which provisions have been duly incorporated by
reference by Section 8.14 herein); provided, that there shall be no more than
ten (10) Interest Periods outstanding at any time.
     Section 2.05. Interest on the Loans.
     (a) Subject to the provisions of Section 2.06, each Advance shall be
comprised entirely of Eurodollar Loans and shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal, during each Interest Period applicable thereto, to the Adjusted
LIBO Rate for such Interest Period in effect for such Advance plus 5.25%;
provided that if the applicable Adjusted LIBO Rate at the time of determination
of the interest rate for an Advance is below 3.25%, the Adjusted LIBO Rate for
such Advance for such Interest Period shall be deemed to be 3.25%.
     (b) Accrued interest on all of the Loans shall be payable in arrears on
each Interest Payment Date applicable thereto, on the Scheduled Termination Date
and after the Scheduled Termination Date on demand and upon any repayment or
prepayment thereof, other than a prepayment pursuant to Section 2.09 hereof (on
the amount prepaid); provided, that until the DIP Termination Date, all
interest, including amounts owing pursuant to Section 2.06, shall be paid in
kind by increasing the principal amount of the Loans then outstanding in an
aggregate amount equal to the interest due on each Interest Payment Date; and
provided, further, that if the Master Restructuring Agreement and the Global
Settlement Agreement become effective on or before the Termination Date, then
all interest accrued and owing hereunder, whether before or after the
effectiveness of the Master Restructuring Agreement and the Global Settlement
Agreement, including amounts owing pursuant to Section 2.06 and any amounts
which have been previously added to the principal amount of the Loans
outstanding pursuant to the preceding proviso, shall be automatically cancelled
and shall not be included in the Borrower’s Obligations hereunder.
     Section 2.06. Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan becoming due hereunder, whether at stated maturity, by acceleration or
otherwise, the Borrower or such Guarantor, as the case may be, shall on demand
from time to time pay interest, to the extent permitted by law and subject to
and in accordance with Section 2.05(b), on all Loans up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to the rate then applicable for such Advances plus 2.0%.
     Section 2.07. Repayment of Obligations. The Borrower hereby unconditionally
promises to pay to GM the then unpaid Obligations on the Scheduled Termination
Date or earlier, if otherwise required by the terms hereof; provided, that, upon
the effectiveness of the amendments to each of the Master Restructuring
Agreement and the Global Settlement Agreement referred to in Section 5.03, such
Obligations shall be paid as a set-off by GM of amounts payable by GM or its
Affiliates to or for the credit or the account of the Borrower or any Guarantor
pursuant to such agreements, as and when such amounts become payable. GM shall
maintain in accordance with customary practice an account or accounts evidencing
the indebtedness of the Borrower to GM resulting from each Loan made by GM,
including (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to GM, (iii) the amount of any
interest paid in kind pursuant to Section 2.05(b) and (iv) the amounts of
principal and interest paid by the Borrower to GM from time to time hereunder.
The entries made in such accounts shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided, that the failure of
GM to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.
     Section 2.08. Optional Termination or Reduction of Commitment. Upon at
least one (1) Business Day’s prior written notice to GM, the Borrower may at any
time in whole permanently terminate, or

5



--------------------------------------------------------------------------------



 



from time to time in part permanently reduce, the unused portion of the
Commitment. Each such reduction of the Commitment shall be in the principal
amount of $25,000,000 or any integral multiple of $5,000,000 in excess thereof.
     Section 2.09. Mandatory Prepayment. If the aggregate amount of the
Available Funds exceeds $500,000,000 (such excess amount at any time, the
“Excess Availability”) and such excess is greater than $5,000,000 (a) if the
Borrowing Base Certificate is delivered on a weekly basis, on the date such
Borrowing Base Certificate is delivered and (b) otherwise, on the last Business
Day of any calendar week, the Borrower shall prepay the Loans (excluding any
portion of the Loans comprising interest that is paid in kind on such Loans
pursuant to Section 2.05(b)) within one (1) Business Day of such date in an
amount equal to the Excess Availability. Notwithstanding anything to the
contrary contained in this Agreement, from and after the effectiveness of the
amendments to each of the Master Restructuring Agreement and the Global
Settlement Agreement referred to in Section 5.03, on each date, the Borrower
shall immediately repay, as a set-off by GM in accordance with Section 2.07, an
amount equal to the lesser of (i) the Obligations outstanding hereunder on such
date and (ii) any amounts due and payable by GM or its Affiliates to or for the
credit or the account of the Borrower or any Guarantor under such agreements on
such date.
     Section 2.10. Payments Generally.
     (a) The Borrower shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or other amounts payable
hereunder) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of GM, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to GM at its
offices at 767 Fifth Avenue, 14th Floor, New York, New York, except that
payments pursuant to Section 8.04 shall be made directly to the Persons entitled
thereto. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.
     (b) If at any time insufficient funds are received by and available to GM
to pay fully all amounts of principal, interest, fees and expenses then due
hereunder, such funds shall be applied (i) first, towards payment of fees and
expenses then due under Section 8.04, (ii) second, towards payment of interest
accrued and then due hereunder on account of the Loans (including any interest
payable pursuant to Section 2.06) and (iii) third, towards payment of principal
of the Loans then due hereunder.
     Section 2.11. Priority. The Borrower and each of the Guarantors hereby
covenants, represents and warrants that, upon entry of the Approval Order, the
Obligations owing to GM or its Affiliates shall at all times constitute allowed
claims in the Cases having administrative expense priority pursuant to
Section 503(b)(1) of the Bankruptcy Code (such allowed claims, the
“Administrative Claims”). The parties hereto agree that GM’s Set-Off Rights
shall rank ahead of general unsecured claims at all times.
     Section 2.12. Payment of Obligations. Subject to the provisions of Section
2.07 and Section 6.01, upon the maturity (whether by acceleration or otherwise)
of any of the Obligations under this Agreement, GM shall be entitled to payment
of such Obligations in accordance with the terms hereof without further
application to or order of the Bankruptcy Court.
     Section 2.13. No Discharge; Survival of Claims. Each of the Borrower and
the Guarantors agrees that, except to the extent that GM shall have been paid in
full (whether by exercising its Set-Off Rights or otherwise), (i) its
obligations hereunder shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each of the Borrower and the Guarantors,
pursuant to Section 1141(d)(4) of the

6



--------------------------------------------------------------------------------



 



Bankruptcy Code, hereby waives any such discharge) and (ii) the Administrative
Claims granted to GM pursuant to the Approval Order and described in
Section 2.11 shall not be affected in any manner by the entry of an order
confirming a Reorganization Plan.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          In order to induce GM to make the Loans hereunder, the Borrower and
each of the Guarantors jointly and severally represent and warrant as follows:
     Section 3.01. Organization and Authority. Each of the Borrower and the
Guarantors (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is duly qualified as a
foreign corporation or other organization and in good standing in each
jurisdiction where the conduct of its business requires such qualification,
except to the extent that all failures to be duly qualified and in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (iii) subject to the entry by the Bankruptcy Court of the Approval Order
has the requisite power and authority to effect the transactions contemplated
hereby, and (iv) subject to the entry by the Bankruptcy Court of the Approval
Order has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, and to conduct its business as now or
currently proposed to be conducted, except where the failure thereof could not
reasonably be expected to have a Material Adverse Effect.
     Section 3.02. Due Execution. Upon the entry by the Bankruptcy Court of the
Approval Order, the execution, delivery and performance by each of the Borrower
and the Guarantors of this Agreement (i) are within the respective powers of
each of the Borrower and the Guarantors, have been duly authorized by all
necessary action including the consent of shareholders where required, and do
not (A) contravene the charter or by-laws of any of the Borrower or the
Guarantors, (B) violate any law (including the Securities Exchange Act of 1934)
or regulation (including Regulations T, U or X of the Board), or any order or
decree of any court or Governmental Authority, conflict with or result in a
breach of, or constitute a default under, any material contractual obligation
entered into prior to the Filing Date binding on the Borrower or the Guarantors
or any of their properties except to the extent that all such violations,
conflicts or breaches could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (C) conflict with or result in a breach of,
or constitute a default under, any material contractual obligation entered into
after the Filing Date binding on the Borrower or the Guarantors or any of their
properties; and (ii) do not require the consent, authorization by or approval of
or notice to or filing or registration with any Governmental Authority other
than (A) the entry of the Approval Order and (B) other consents, authorizations,
approvals, notices, filings or registrations the failure to obtain or make which
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Upon the entry by the Bankruptcy Court of the Approval Order, this
Agreement has been duly executed and delivered by each of the Borrower and the
Guarantors. This Agreement is a legal, valid and binding obligation of the
Borrower and each Guarantor, as the case may be, enforceable against the
Borrower and the Guarantors, as the case may be, in accordance with its terms
and the Approval Order.
     Section 3.03. Use of Proceeds. The proceeds of the Loans shall be used for
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS OF LENDING
     Section 4.01. Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) on which each of the
following shall have occurred and GM shall have received evidence reasonably
satisfactory to it of such occurrence:
     (a) Execution of Agreement. This Agreement shall have been executed by the
Borrower and each of the Guarantors.
     (b) Documents and Certificates. GM shall have received such documents and
certificates as GM or its counsel may reasonably request relating to the
organization, existence and good standing of each of the Borrower and the
Guarantors, the authorization of the transactions under this Agreement and any
other legal matters relating to each of the Borrower and the Guarantors, the
Agreement or the transactions contemplated hereunder, all in form and substance
reasonably satisfactory to GM and its counsel.
     (c) DIP Extension. The Bankruptcy Court shall have entered an order
approving an amendment of the DIP Credit Agreement (the “DIP Extension Order”),
which shall have become effective, and which amendment shall extend the
termination date thereunder to a date no earlier than December 31, 2008;
provided, that the terms of any other amendments or modifications to the DIP
Credit Agreement shall be on terms reasonably acceptable to GM, and the DIP
Extension Order shall have become final and non-appealable. The DIP Lenders
shall have consented to this Agreement.
     (d) Modifications to Existing Confirmed Plan. No motion or other pleading
shall have been filed seeking the approval of a Reorganization Plan which
contains modifications to the Existing Confirmed Plan which would have a
material impact on GM, on the benefits GM reasonably expected to receive under
the Existing Confirmed Plan (including, without limitation, GM’s distributions
thereunder), the Global Settlement Agreement, the Master Restructuring
Agreement, or on the ability of the Borrower and its subsidiaries and Affiliates
operating as debtors and debtors-in-possession in the Cases to fulfill any
obligations to any GM-Related Parties under the Existing Confirmed Plan, the
Global Settlement Agreement, the Master Restructuring Agreement, or any
agreements assumed, reinstated, or ratified under the Master Restructuring
Agreement; provided that the parties to this Agreement agree that, among other
things, any increase in the amount of distributions (or change in the form of
distributions) to holders of claims or equity interests under the Existing
Confirmed Plan, any change in any of the provisions of section 4.01, 4.02, or
4.03 of the Global Settlement Agreement, or any change in the identity of the
Plan Investors (as defined in the Existing Confirmed Plan) other than as
permitted by the EPCA shall be deemed to have a material impact on GM, on the
benefits GM reasonably expected to receive under the Existing Confirmed Plan
(including, without limitation, GM’s distributions thereunder), the Global
Settlement Agreement, the Master Restructuring Agreement, or on the ability of
the Borrower and its subsidiaries and Affiliates operating as debtors and
debtors-in-possession in the Cases to fulfill any obligations to any GM-Related
Parties under the Existing Confirmed Plan, the Global Settlement Agreement, the
Master Restructuring Agreement, or any agreements assumed, reinstated, or
ratified under the Master Restructuring Agreement.
     (e) Other Contracts. The Borrower or any Guarantor shall not, to the extent
that the Global Settlement Agreement or Master Restructuring Agreement have not
been terminated by GM, have filed a motion or other pleading seeking to reject
any executory contract between the Borrower or any Guarantor and GM or any of
its Affiliates.
     (f) Approval Order. The Bankruptcy Court shall have entered an order
approving this Agreement and the Administrative Claims as described in
Section 2.11 (the “Approval Order”), which Approval Order (i) shall authorize
extensions of credit in the amount of $650,000,000, (ii) shall authorize the

8



--------------------------------------------------------------------------------



 



payment by the Borrower of all fees and expenses provided for herein,
(iii) shall be in form and substance acceptable to GM and (iv) shall have become
final and non-appealable.
     (g) No Default. (i) No Event of Default or event which upon notice or lapse
of time or both would constitute an Event of Default shall have occurred and be
continuing under this Agreement and (ii) no Event of Default or event which upon
notice or lapse of time or both would constitute an Event of Default, shall have
occurred and be continuing under the DIP Credit Agreement, in each case, unless
such event has been waived (or deemed waived) or amended by the DIP Lenders.
     (h) Fees and Expenses. GM shall have received the payment by the Borrower
of all fees and expenses referred to herein.
     Section 4.02. Conditions Precedent to Each Loan. The obligation of GM to
make each Loan is subject to the satisfaction (or waiver in accordance with
Section 8.07) of the following conditions precedent:
     (a) Advance Request and Availability Certificate. GM shall have received
(i) an Advance Request with respect to such Loan as required by Article 2 and
(ii) a certificate in a form reasonably acceptable to GM signed by a Financial
Officer of the Borrower, certifying the amount of the Specified Availability as
of the close of business on the Business Day immediately preceding the date of
such Advance and reflecting the calculation thereof (an “Availability
Certificate”).
     (b) Representations and Warranties. All representations and warranties
contained in this Agreement shall be true and correct in all material respects
on and as of the date of each Advance hereunder with the same effect as if made
on and as of such date except to the extent such representations and warranties
expressly relate to an earlier date.
     (c) No Default. On the date of each Advance hereunder (i) no Event of
Default or event which upon notice or lapse of time or both would constitute an
Event of Default shall have occurred and be continuing under this Agreement,
(ii) no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default, shall have occurred and be continuing
under the DIP Credit Agreement, in each case, unless such event has been waived
(or deemed waived) or amended by the DIP Lenders and (iii) no amendments or
other modifications to the DIP Credit Agreement with the effect of reducing the
aggregate commitments or amounts available thereunder (except in accordance with
the terms of the DIP Credit Agreement in effect on the date hereof) shall have
become effective.
     (d) Modifications to Existing Confirmed Plan. No motion or other pleading
shall have been filed seeking the approval of a Reorganization Plan which
contains modifications to the Existing Confirmed Plan which would have a
material impact on GM, on the benefits GM reasonably expected to receive under
the Existing Confirmed Plan (including, without limitation, GM’s distributions
thereunder), the Global Settlement Agreement, the Master Restructuring
Agreement, or on the ability of the Borrower and its subsidiaries and Affiliates
operating as debtors and debtors-in-possession in the Cases to fulfill any
obligations to any GM-Related Parties under the Existing Confirmed Plan, the
Global Settlement Agreement, the Master Restructuring Agreement, or any
agreements assumed, reinstated, or ratified under the Master Restructuring
Agreement; provided that the parties to this Agreement agree that, among other
things, any increase in the amount of distributions (or change in the form of
distributions) to holders of claims or equity interests under the Existing
Confirmed Plan, any change in any of the provisions of section 4.01, 4.02, or
4.03 of the Global Settlement Agreement, or any change in the identity of the
Plan Investors (as defined in the Existing Confirmed Plan) other than as
permitted by the EPCA shall be deemed to have a material impact on GM, on the
benefits GM reasonably expected to receive under the Existing Confirmed Plan
(including, without limitation, GM’s distributions thereunder), the Global
Settlement Agreement, the Master Restructuring Agreement, or on the ability of
the Borrower and its subsidiaries and Affiliates operating as

9



--------------------------------------------------------------------------------



 



debtors and debtors-in-possession in the Cases to fulfill any obligations to any
GM-Related Parties under the Existing Confirmed Plan, the Global Settlement
Agreement, the Master Restructuring Agreement, or any agreements assumed,
reinstated, or ratified under the Master Restructuring Agreement.
     (e) Other Contracts. The Borrower or any Guarantor shall not, to the extent
that the Global Settlement Agreement or Master Restructuring Agreement have not
been terminated by GM, have filed a motion or other pleading seeking to reject
any executory contract between the Borrower or any Guarantor and GM or any of
its Affiliates.
          The request by the Borrower for, and the acceptance by the Borrower
of, each extension of credit hereunder shall be deemed to be a representation
and warranty by the Borrower that the conditions specified in this Section have
been satisfied or waived at that time.
ARTICLE V
COVENANTS
          From the Effective Date and for so long as the Commitment shall be in
effect or any amount shall remain outstanding or unpaid under this Agreement,
the Borrower and each of the Guarantors agree that they will, and will cause
each of their respective Subsidiaries to:
     Section 5.01. Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (i) (A) if in
the reasonable business judgment of the Borrower it is no longer necessary for
the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (B) such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (ii) as otherwise permitted in connection
with sales of assets permitted by Section 6.10 of the DIP Credit Agreement.
     Section 5.02. Notice of Event of Default, etc. Promptly give to GM notice
in writing of any Event of Default or the occurrence of any event or
circumstance which with the passage of time or giving of notice or both would
constitute an Event of Default hereunder or under the DIP Credit Agreement.
     Section 5.03. Global Settlement Agreement and Master Restructuring
Agreement. The Borrower and GM hereby agree to use their good faith,
commercially reasonable efforts to (a) negotiate and enter into amendments to
each of the Global Settlement Agreement and Master Restructuring Agreement as
soon as reasonably practicable following the date hereof (it being understood
that the parties hereto desire to enter into such amendments on or prior to
July 1, 2008) and (b) obtain the consent and cooperation of the Borrower’s
statutory committees with respect to such amendments; provided, that failure to
enter into any such amendments shall not affect the rights or obligations of the
parties hereto.
     Section 5.04. Information. The Borrower shall deliver to GM all financial
statements, reports, documents and other information that it provides to the DIP
Lenders pursuant to the DIP Credit Agreement, at the same time such information
is delivered to the DIP Lenders, in each case subject to compliance with the
terms and conditions of confidentiality arrangements entered into with the
Borrower.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period,
if any (each, an “Event of Default”):
     (a) any material representation or warranty made by the Borrower or any
Guarantor in this Agreement or in connection with this Agreement or the credit
extensions hereunder or any material statement or representation made in any
report, financial statement, certificate or other document furnished by the
Borrower or any Guarantor to GM under or in connection with this Agreement,
shall prove to have been false or misleading in any material respect when made;
or
     (b) default shall be made in the payment of any (i) interest on the Loans
payable hereunder when due (other than amounts set forth in clause (ii) hereof),
and such default shall continue unremedied for more than three (3) Business Days
or (ii) principal of the Loans when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise; or
     (c) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement herein and,
with respect to Section 5.01 (but only with respect to any Guarantor) and
Section 5.04 only, such default shall continue unremedied for more than ten
(10) days; or
     (d) any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or the Borrower or any Guarantor shall file a
motion or other pleading seeking the dismissal of any of the Cases under
Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter 7 or
Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code shall be appointed in any of the Cases and the
order appointing such trustee, responsible officer or examiner shall not be
reversed or vacated within thirty (30) days after the entry thereof; or
     (e) any material provision of this Agreement shall, for any reason, cease
to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court; or
     (f) an order of the Bankruptcy Court shall be entered (i) reversing,
staying for a period in excess of ten (10) days, or vacating the Approval Order
or the DIP Extension Order or (ii) without the written consent of GM, otherwise
amending, supplementing or modifying the Approval Order or the DIP Extension
Order in a manner that is reasonably determined by GM to be adverse to GM; or
     (g) a default, event or condition arising under the Loan Documents relating
to the DIP Credit Agreement, and such event or condition results in such
Indebtedness becoming due prior to its stated maturity or remedies being
exercised in respect of the collateral securing such Indebtedness;
          then, and in every such event and at any time thereafter during the
continuance of such event, and to the fullest extent permitted by law and
without further order of or application to the Bankruptcy Court, GM may, by
notice to the Borrower (with a copy to counsels for the Official Creditors’
Committee and the Official Equity Committee appointed in the Cases, to counsel
for the Administrative Agent under the DIP Credit Agreement and to the United
States Trustee for the Southern District of New York), take one or more of the
following actions, at the same or different times (provided, that with respect
to clause (iv) below,

11



--------------------------------------------------------------------------------



 



GM shall provide the Borrower (with a copy to counsels for the Official
Creditors’ Committee and the Official Equity Committee in the Cases, to counsel
for the Administrative Agent under the DIP Credit Agreement and to the United
States Trustee Southern District of New York) with five (5) Business Days’
written notice prior to taking the action contemplated thereby: (i) terminate or
suspend forthwith the Commitment; (ii) declare the Loans or any portion thereof
then outstanding to be forthwith due and payable, whereupon the principal of
such Loans together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrower accrued hereunder, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein to the contrary notwithstanding;
(iii) exercise the Set-Off Right against all amounts payable by GM or its
Affiliates to or for the credit or the account of the Borrower or any Guarantor
(including, without limitation, against any amounts payable by GM or its
Affiliates to or for the credit or the account of the Borrower or any Guarantor
under the Master Restructuring Agreement and the Global Settlement Agreement),
which Set-Off Right shall be in addition to other rights and remedies which GM
may have; and (iv) exercise any and all remedies under applicable law otherwise
available to GM; provided, that, notwithstanding anything to the contrary
contained in this Agreement, GM hereby agrees not to exercise any Set-Off Right
pursuant to this Section 6.01 or otherwise (which rights, with respect to any
Obligations owing under this Agreement, may only be exercised against the
Borrower and the Guarantors) with respect to the Obligations arising under this
Agreement (A) against any amounts payable by GM or its Affiliates to or for the
credit or the account of the Borrower or any Guarantor under the Master
Restructuring Agreement and the Global Settlement Agreement until the amendments
to such agreements referred to in Section 5.03 become effective and (B) except
with respect to any prepayments due and payable under Section 2.09, against all
other amounts payable by GM or its Affiliates to or for the credit or the
account of the Borrower or any Guarantor (or defer, delay or suspend the payment
of any other amounts payable by GM or its Affiliates to or for the credit or the
account of the Borrower or any Guarantor) until after the DIP Termination Date.
Any payment received as a result of the exercise of remedies hereunder shall be
applied in accordance with Section 2.10(b).
          It is understood and agreed among the parties hereto that, except as
expressly provided herein, no default or breach by the Borrower or any of its
Subsidiaries under any other agreement entered into with GM or its Affiliates
shall give rise to a default hereunder, and neither GM nor its Affiliates shall
exercise any rights under any such other agreement as against any other such
party as a result of a default hereunder.
          Notwithstanding anything to the contrary contained in this Agreement,
until after the DIP Termination Date, the Borrower and the Guarantors shall not
make any payment to GM or its Affiliates with respect to the Obligations
hereunder (except (a) with respect to any prepayments due and payable under
Section 2.09, whether in cash or through any Set-Off Right exercised by GM or
its Affiliates, (b) interest to the extent paid in kind under Section 2.05(b),
and (c) any Obligations due hereunder paid through any Set-Off Right exercised
by GM or its Affiliates against amounts payable by GM or its Affiliates to or
for the credit or the account of the Borrower or any Guarantor pursuant to the
Global Settlement Agreement or Master Restructuring Agreement as permitted
hereunder).
ARTICLE VII
GUARANTY
     Section 7.01. Guaranty.
     (a) Each of the Guarantors unconditionally and irrevocably guarantees the
due and punctual payment by the Borrower of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and it will
remain

12



--------------------------------------------------------------------------------



 



bound upon this guaranty notwithstanding any extension or renewal of any of the
Obligations. The Obligations of the Guarantors shall be joint and several.
     (b) Each of the Guarantors waives presentation to, demand for payment from
and protest to the Borrower or any other Guarantor, and also waives notice of
protest for nonpayment. The Obligations of the Guarantors hereunder shall not be
affected by (i) the failure of GM to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other Guarantor under the
provisions of this Agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof, (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of
this Agreement; (iv) the release, exchange, waiver or foreclosure of any
security held by GM for the Obligations or any of them; (v) the failure of GM to
exercise any right or remedy against any other Guarantor; or (vi) the release or
substitution of the Borrower or any other Guarantor.
     (c) Each of the Guarantors further agrees that this guaranty constitutes a
guaranty of payment when due and not just of collection, and waives any right to
require that any resort be had by GM to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
GM in favor of the Borrower or any other Guarantor, or to any other Person.
     (d) Each of the Guarantors hereby waives any defense that it might have
based on a failure to remain informed of the financial condition of the Borrower
and of any other Guarantor and any circumstances affecting the ability of the
Borrower to perform under this Agreement.
     (e) Each Guarantor’s guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any other
instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might otherwise constitute a
defense to this Guaranty. GM makes no representation or warranty in respect to
any such circumstances or shall have any duty or responsibility whatsoever to
any Guarantor in respect of the management and maintenance of the Obligations.
     (f) Subject to the provisions of Section 6.01, upon the Obligations
becoming due and payable (by acceleration or otherwise), GM shall be entitled to
immediate payment of such Obligations by the Guarantors upon written demand by
GM without further application to or order of the Bankruptcy Court.
     Section 7.02. No Impairment of Guaranty. The obligations of the Guarantors
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. Without limiting the
generality of the foregoing, the obligations of the Guarantors hereunder shall
not be discharged or impaired or otherwise affected by the failure of GM to
assert any claim or demand or to enforce any remedy under this Agreement or any
other agreement, by any waiver or modification of any provision thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law, unless and until the Obligations are paid in full.
     Section 7.03. Subrogation. Upon payment by any Guarantor of any sums to GM
hereunder, all rights of such Guarantor against the Borrower arising as a result
thereof by way of right of subrogation or otherwise, shall in all respects be
subordinate and junior in right of payment to the prior final and indefeasible
payment in full of all the Obligations. If any amount shall be paid to such
Guarantor for the account of the Borrower in respect of the Loans, such amount
shall be held in trust for the benefit of GM and shall forthwith be paid to GM
to be credited and applied to the Obligations, whether matured or unmatured

13



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.01. Notices.
     (a) Subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
     (i) if to the Borrower, to it at 5725 Delphi Drive, Troy, Michigan 48098,
Attention: Treasurer (Telecopy No. 248-813-2648; Telephone No. 248-813-2592;
with a copy to Deputy General Counsel, Transactional and Restructuring (Telecopy
No. 248-816-2491; Telephone No. 248-813-2492); and
     (ii) if to General Motors Corporation, to it at 767 Fifth Avenue, 14th
floor, New York, New York 10153, Attention: Treasurer, with a copy to General
Motors Corporation, 767 Fifth Avenue, 14th floor, New York, New York 10153,
Attention: Director, Business Development.
     (b) GM or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
     Section 8.02. Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by the Borrower or any
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf in connection with this Agreement shall be considered to have been
relied upon by GM and shall survive the making of the Loans herein contemplated
regardless of any investigation made by GM or on its behalf and shall continue
in full force and effect (in the case of any representations and warranties, as
of the date when made or deemed to be made) so long as any amount due or to
become due hereunder is outstanding and unpaid and so long as the Commitment has
not been terminated.
     Section 8.03. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no party hereto
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of (a) in the case of the Borrower or any
Guarantor, GM, and (b) in the case of GM, the Borrower and to the extent
reasonably necessary or advisable, by the Administrative Agent under the DIP
Credit Agreement (in each case, in connection with the assignment of outstanding
Loans, but not the Commitment, such consent not to be unreasonably withheld or
delayed), (and any attempted assignment or transfer without such consent shall
be null and void); provided, that the consent of the Borrower or the
Administrative Agent under the DIP Credit Agreement shall not be required for GM
to assign or otherwise transfer (i) its rights and obligations hereunder to any
of its Affiliates that have the ability to perform hereunder or (ii) its rights
and obligations with respect to the outstanding Loans, but not the Commitment,
to another Person following the occurrence of an Event of Default which is
continuing; and provided, further that (i) for purposes of this agreement, the
term “GM” shall include GM’s successors and assigns hereunder, (ii) such
assignee shall have no greater rights than GM would have had under this
agreement, including as to rights to payment, enforcement and collection, and
(iii) any such assignee shall agree in writing to be bound by the provisions of
this agreement as if such assignee were GM.

14



--------------------------------------------------------------------------------



 



     Section 8.04. Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of GM (including the reasonable fees,
disbursements and other charges of counsel) associated with this Agreement, and
the preparation, execution, delivery and administration of this Agreement and
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated); and
(B) all fees and expenses of GM (including the fees, disbursements and other
charges of counsel) incurred in connection with the enforcement of this
Agreement. All payments or reimbursements pursuant to this clause shall be
payable promptly upon written demand together with back-up documentation
supporting such reimbursement request. GM’s right to reimbursement pursuant to
this clause or any other provision of this Agreement shall not be construed to
limit GM’s rights to reimbursement under any other agreement or arrangement it
may have with the Borrower or any of its Subsidiaries.
     (b) The Borrower shall indemnify GM and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee (it being understood that claims
for expense reimbursement hereunder shall be accompanied by back-up
documentation supporting such request), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby or (ii) any Loan or the use of the proceeds therefrom; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee (or such Indemnitee’s officers, directors, employees or affiliates).
     (c) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions hereunder, any Loan or the use of the proceeds thereof.
     Section 8.05. CHOICE OF LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
     Section 8.06. No Waiver. No failure on the part of GM to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
     Section 8.07. Amendments, etc. No modification, amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Borrower or
any Guarantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by GM and the Borrower, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. No amendment to this Agreement shall be

15



--------------------------------------------------------------------------------



 



effective against the Borrower or any Guarantor unless signed by the Borrower or
such Guarantor, as the case may be.
     Section 8.08. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 8.09. Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     Section 8.10. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that GM may have had notice or knowledge of any Event
of Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 10.04 of the DIP Credit Agreement (which provisions have been
duly incorporated by reference by Section 8.14 herein) and Section 8.04 herein
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
     Section 8.11. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constituted the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 8.12. Further Assurances. Whenever and so often as reasonably
requested by GM, the Borrower and the Guarantors will promptly execute and
deliver or cause to be executed and delivered all such other and further
instruments, documents or assurances, and promptly do or cause to be done all
such other and further things as may be necessary and reasonably required in
order to further and more fully vest in GM all rights, interests, powers,
benefits, privileges and advantages conferred or intended to be conferred by
this Agreement.
     Section 8.13. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE GUARANTORS
AND GM HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 8.14. Incorporation by Reference. The terms and conditions of the
following sections of the DIP Credit Agreement are hereby incorporated by
reference into, and form integral parts of, this Agreement, mutatis mutandis,
and GM, for purposes hereunder, shall be deemed a “Lender” and/or the

16



--------------------------------------------------------------------------------



 



“Administrative Agent”, as applicable: Section 1 (Definitions); Section 2.06(b),
(c) and (e) (Interest Elections); Section 2.10 (Alternate Rate of Interest);
Section 2.16 (Increased Costs); Section 2.17 (Break Funding Payments);
Section 2.18 (Taxes); and Section 10.04 (Confidentiality).
[Signature Pages Follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and the year first written.

             
 
                BORROWER:    
 
                DELPHI CORPORATION    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
  Name:   John Sheehan    
 
  Title:   Vice President and Chief Restructuring Officer    
 
                GUARANTORS:    
 
                DELPHI AUTOMOTIVE SYSTEMS (HOLDING), INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    
 
                DELPHI AUTOMOTIVE SYSTEMS GLOBAL (HOLDING), INC.,           a
Delaware corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    
 
                DELPHI AUTOMOTIVE SYSTEMS LLC,           a Delaware limited
liability company    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: Vice President and    
 
      Chief Restructuring Officer    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI AUTOMOTIVE SYSTEMS RISK MANAGEMENT
  CORP.,           a Delaware corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: Vice President & Treasurer    
 
                DELPHI FOREIGN SALES CORPORATION,           a Virgin Islands
corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: Controller    
 
                DELPHI INTERNATIONAL HOLDINGS CORP.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    
 
                DELPHI LIQUIDATION HOLDING COMPANY,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    
 
                DELPHI LLC,           a Delaware limited liability company    
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI NY HOLDING CORPORATION,           a New York corporation
   
 
           
 
  By:   /s/ JOHN D. SHEEHAN    
 
           
 
      Name: John D. Sheehan    
 
      Title: President    
 
                ASEC MANUFACTURING,           a Delaware general partnership    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                ASEC SALES,           a Delaware general partnership    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELCO ELECTRONIC OVERSEAS CORPORATION,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Assistant Treasurer    
 
                DELPHI AUTOMOTIVE SYSTEMS KOREA, INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Chief Executive Officer & President    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI AUTOMOTIVE SYSTEMS HUMAN RESOURCES LLC,           a
Delaware limited liability company    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Vice President & Treasurer    
 
                DELPHI AUTOMOTIVE SYSTEMS INTERNATIONAL, INC.,           a
Delaware corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELPHI AUTOMOTIVE SYSTEMS OVERSEAS CORPORATION,           a
Delaware corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELPHI AUTOMOTIVE SYSTEMS SERVICES LLC,           a Delaware
limited liability company    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELPHI AUTOMOTIVE SYSTEMS TENNESSEE, INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI AUTOMOTIVE SYSTEMS THAILAND, INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELPHI CONNECTION SYSTEMS,           a California corporation  
 
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                DELPHI ELECTRONICS (HOLDING) LLC,           a Delaware limited
liability company    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Assistant Treasurer    
 
                DELPHI INTERNATIONAL SERVICES, INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Chief Financial Officer & Treasurer    
 
                DELPHI MECHATRONIC SYSTEMS, INC.,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI SERVICES HOLDING CORPORATION,           a Delaware
corporation    
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Treasurer    
 
                EXHAUST SYSTEMS CORPORATION,           a Delaware corporation  
 
 
           
 
  By:   /s/ JOHN P. ARLE    
 
           
 
      Name: John P. Arle    
 
      Title: Assistant Treasurer    
 
                ASPIRE, INC.,           a Michigan corporation    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Vice President    
 
                DELPHI CHINA LLC,           a Delaware limited liability company
   
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    
 
                DELPHI DIESEL SYSTEMS CORP.,           a Delaware corporation  
 
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI INTEGRATED SERVICE SOLUTIONS, INC.,           a Michigan
corporation    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Vice President    
 
                SPECIALTY ELECTRONICS, INC.,         a South Carolina
corporation    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    
 
                SPECIALTY ELECTRONICS INTERNATIONAL LTD.,           a Virgin
Islands corporation    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    
 
                PACKARD HUGHES INTERCONNECT COMPANY,           a Delaware
corporation    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    
 
                ENVIRONMENTAL CATALYSTS, LLC,           a Delaware limited
liability company    
 
           
 
  By:   /s/ JAMES P. WHITSON    
 
           
 
      Name: James P. Whitson    
 
      Title: Chief Tax Officer    

 



--------------------------------------------------------------------------------



 



             
 
                DELPHI MEDICAL SYSTEMS COLORADO CORPORATION,           a
Colorado corporation    
 
           
 
  By:   /s/ ALLAN F. SEGUIN    
 
           
 
      Name: Allan F. Seguin    
 
      Title: Treasurer    
 
                DELPHI MEDICAL SYSTEMS CORPORATION,           a Delaware
corporation    
 
           
 
  By:   /s/ ALLAN F. SEGUIN    
 
           
 
      Name: Allan F. Seguin    
 
      Title: Treasurer    
 
                DELPHI MEDICAL SYSTEMS TEXAS CORPORATION,           a Delaware
corporation    
 
           
 
  By:   /s/ ALLAN F. SEGUIN    
 
           
 
      Name: Allan F. Seguin    
 
      Title: Treasurer    
 
                DELPHI TECHNOLOGIES, INC.,           a Delaware corporation    
 
           
 
  By:   /s/ THOMAS N. TWOMEY    
 
           
 
      Name: Thomas N. Twomey    
 
      Title: Vice President Intellectual Property    
 
                DREAL, INC.,           a Delaware corporation    
 
           
 
  By:   /s/ JOHN JAFFURS    
 
           
 
      Name: John Jaffurs    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



             
 
                LENDER    
 
                GENERAL MOTORS CORPORATION    
 
           
 
  By:   /s/ WALTER G. BORST     
 
           
 
      Name: Walter G. Borst    
 
      Title: Treasurer    

 